Citation Nr: 1120634	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  05-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a myomectomy with lysis of adhesions.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to December 1981.

This case came before the Board of Veterans' Appeals (Board) on appeal from February 2002 and December 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winton-Salem, North Carolina.

When this issue and the issue of entitlement to restoration of a 10 percent rating for pelvic inflammatory disease were before the Board in May 2008, they were remanded for further action by the originating agency.  While the case was in remand status, the issue of entitlement to restoration of a 10 percent rating for pelvic inflammatory disease was resolved by an August 2010 rating decision granting restoration.  

As noted in the May 2008 Remand, the record reflects that the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  A hearing was scheduled to occur in March 2008, and the Veteran was provided notice of the date and time of the hearing.  The Veteran failed to appear for the hearing and did not request that it be rescheduled.  According, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2010).


REMAND

In the May 1998 remand, the Board noted that the Veteran's 1151 claim was inextricably intertwined with a claim to reopen a claim for service connection for pelvic adhesions and a claim for service connection for bladder adhesions.  The Board instructed the originating agency to undertake any indicated development and then to adjudicate the foregoing intertwined issues.  While the case was in remand status, the originating agency granted service connection for pelvic adhesions but failed to adjudicate the claim for service connection for bladder adhesions.

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the myomectomy with lysis of adhesions that is the subject of the Veteran's 1151 claim was performed in September 2000.  There is some indication in the record that the procedure was performed because of the Veteran's service-connected pelvic inflammatory disease.  If so, she would be entitled to service connection for all residuals of the procedure and her 1151 claim would be rendered moot.  Therefore, the Board has determined that a VA medical opinion addressing this question should be obtained.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The claims folders should be provided to and reviewed by a gynecologist.  The gynecologist should provide an opinion as to whether there is a 50 percent or better probability the myomectomy with lysis of adhesions which the Veteran underwent in September 2000 was performed in whole or in part because of the Veteran's service-connected pelvic inflammatory disease.  The rationale for the opinion also should be provided. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should adjudicate the issue of entitlement to service connection for bladder adhesions and inform the Veteran of her appellate rights with respect to the decision.

4.  If appropriate, the RO or the AMC should also adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and her representative should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

No action is required of the Veteran unless she is otherwise notified but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

